Title: James Madison to James Breckenridge, 27 November 1827
From: Madison, James
To: Breckinridge, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier.
                                
                                Novr. 27, 1827
                            
                        
                         
                        This will be handed you by Mr. Jesse B. Harison of Lynchburg. He offers himself as successor to Mr Long, in
                            the Professorship of Ancient Languages: & if satisfied by the concurring opinions of the Visitors separately
                            expressed, that his appointment will take place, intends to embark immediately at his own expence for Germany, in order to
                            avail himself of the peculiar opportunities there found for improving his qualifications. His proposal is to return & be
                            ready to enter on the duties of that Chair, at the commencement of the Session in Septr; but with an understanding, that
                            if Mr Long should not then have vacated it, or if vacated, & a temporary provision can be made for it, extended
                            to a few months, he may be at liberty to pospone his return accordingly.
                        It is due to Mr. Harrison to remark that very strong testimonials of his talents of his good dispositions
                            & habits, & of his scholarship, are recd. from Professor Ticknor of Cambridge where he studied for some
                            time; from Professor Tucker who is familarly acquainted with him; & for a paper of Mr. Jefferson dated in the last
                            year of his life, which dwells with great emphasis on the merits & promised distinction of Mr. Harrison. Mr. Long
                            bears testimony to his classical acquirements, as far as he has had opportunities of being acquainted with him &
                            taken an interest in his plan of devoting himself to the service of the University in the Classical department, as an
                            occurence favorable to the Institution itself. It is the advice of Mr Long that makes him anxious to ripen his
                            preparations for it, by a residence for a short time in a German University distinguished for its accurate cultivation of
                            the Ancient Languages.
                        Refering you to Mr. Harrison himself for a full explanation of his views, I ask the favor of you to express
                            your oppinion respecting them in a letter to Mr. Johnson, who at Richmond will most conveniently rece. like communications
                            from our Colleagues & impart the result to Mr Harrison, who wishes, whatever that be, to know it with as little
                            delay as possible.
                        You will oblige me by a few lines at the same time, saying whether your opinion be favorable or otherwise
                            to the arrangement in question. With great Esteem & friendly salutations
                        
                        
                            
                                J. Madison
                            
                        
                    